In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered January 23, 2007, which, upon a jury verdict on the issue of liability finding the defendants 100% at fault in the happening of the accident and a jury verdict on the issue of damages, and upon the denial of their motion pursuant to CPLR 4401, made at the close of the plaintiffs case, for judgment as a matter of law for failure to make out a prima facie case and the denial of their motion pursuant to CPLR 4404 to set aside the verdict and for a new trial, is in favor of the plaintiff and against them.
Ordered that the judgment is reversed, on the facts, the motion pursuant to CPLR 4404 to set aside the verdict and for a new trial is granted, and a new trial is granted, with costs to abide the event.
The verdict could not have been reached on any fair interpretation of the evidence, and cannot be reconciled with a reasonable view of the evidence (see Zito v City of New York, 49 AD3d 872 [2008]; Martin v New York City Tr. Auth., 48 AD3d 522 [2008]). Accordingly, the liability verdict was against the weight of the evidence.
The defendants’ remaining contentions either are without merit or, in light of our determination, need not be reached. Fisher, J.E, Ritter, Florio and Garni, JJ., concur.